Citation Nr: 0407221	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).


FINDINGS OF FACT

1.  Service medical records show no treatment for, or 
diagnosis of, a low back disorder.

2.  The veteran is currently diagnosed with chronic left S1 
radiculopathy, probable lumbar discogenic disease noted at 
L5-S1, and possible L5 radiculopathy.

3.  In December 2000, a VA examiner opined that the veteran's 
back condition was as likely as not caused by his time in 
service.

4.  In April 2003, a VA physician opined that the veteran's 
back condition was likely caused by post-service injuries, 
rather than his time in service.

5.  The April 2003 medical opinion is more probative than the 
December 2000 examination report.


CONCLUSION OF LAW

A low back disability, including low back strain and 
degenerative changes in the lumbar spine, was not incurred in 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in September 2000 and August 2001 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his 
private and VA treatment records have been associated with 
the claims file.  There is no indication that other Federal 
department or agency records exist that should be requested.  
In this case, the veteran was provided a VA examination in 
December 2000, and a further medical review in April 2003 in 
order to determine whether or not there exists a nexus, or 
link, between his current low back disability and his 
military service.  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty in the active military, naval, or air service, or for 
aggravation in service of a pre-existing injury or disease.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
arthritis, may be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
ten percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

In this case, the veteran had active duty from July 1972 to 
July 1976.  The VA obtained the veteran's service medical 
records.  These records appear to be complete, containing the 
entrance examination report, the separation examination 
report, as well as treatment records for the intervening 
time.  These treatment records show that the veteran sought 
and received treatment for various minor ailments such as 
colds and sinus problems, as well as knee pain, which has 
subsequently been service-connected.  The separation 
evaluation shows that the veteran's spine was normal with no 
abnormalities noted by the examining physician.  The 
veteran's service medical records do not show any complaints 
of, or treatment for, back pain, nor is there an in-service 
diagnosis of any back condition.

Subsequent to service, private medical records show that the 
veteran was first seen for back pain after playing basketball 
in July 1977.  The veteran reported stiffness and soreness 
that caused him to miss a day of work.  Later that same 
month, the veteran was involved in a motorcycle accident, in 
which he "wiped out."  X-rays of his left elbow and hip 
were ordered.  The x-ray report was negative for any 
findings.  The veteran was again seen for a sore back after 
raking leaves in April 1979.  In June 1981, the veteran 
sought treatment for soreness in his low back after lifting a 
rock.  An x-ray report dated after the incident showed 
negative findings for the lumbar spine.  The veteran was 
again seen for back pain after chopping wood in September 
1981.  At this time, the veteran reported that approximately 
five days after chopping wood, the pain radiated laterally to 
the right, and that during these times, he would sit 
supporting himself with his arms.  Approximately one week 
later, the veteran reported that the pain had decreased.  

From September through October 1981, the veteran was 
hospitalized and treated at a VA Medical and Regional Office 
Center for back pain that was attributed to strain from 
chopping wood.  During the thirty days that the veteran was 
hospitalized, he underwent physical therapy and massage 
therapy.  An amipaque lumbar myelogram was performed on 
October 5, 1981 finding that there was:  good filling of all 
nerve root sleeves without evidence of lateralization; slight 
double density noted at the L4-5 levels, suggesting a 
herniated nucleus pulposus (HNP), but no lateralization as 
evidenced by any asymmetry in the nerve root filling at this 
level, suggesting either a small HNP, or a neutral HNP at the 
L4-5 level.  The radiologist found it difficult to determine 
whether there was exclusion of small disc at L5-S1, due to 
the large lumbar subdural space at that level.  The lumbar 
spine was noted as being normal in appearance, and the 
intervertebral disc spaces were also noted as normal.  A CT 
scan of the lumbar spine during the veteran's hospitalization 
showed the L4-5 level to be within normal limits, but found a 
bulging disc centrally in the L5-S1 level, which extended to 
the right at the level of the neuroforamen, but no other 
abnormalities were seen.

The private medical evidence shows that in January 1994, the 
veteran fell down some stairs, landing on a corner of a step, 
fracturing the coccyx and injuring his lower back causing 
severe pain.  An x-ray report following the incident showed 
an anterior corner fracture of the last sacral segment with 
slight anterior and superior displacement.

In December 2000, the veteran was given a VA examination to 
establish a medical opinion as to "whether or not it is at 
least as likely as not that the veteran's current back 
condition is related to his time in service."  The veteran 
reported that while he was in the service, he was stationed 
aboard a ship that had ceilings set at six feet, and as the 
veteran is 6'4", he had to walk bent over at the shoulders.  
The veteran indicated that he reported the reoccurrence of 
lower back spasms every one to two weeks, but that the ship's 
medical personnel could not tell him what was causing it.  
The veteran reported to the VA examiner that after he was 
discharged from service, his back would continue to spasm 
with sharp pains that radiated down both legs, and that this 
condition has continued without relief over the years.

The physician's assistant (PA) who examined the veteran 
reviewed the evidence associated with the claims file as of 
the date of the December 2000 exam.  This evidence included:  
service medical records; a VA examination report dated March 
2000 regarding the veteran's service-connected bilateral knee 
disability; and private medical records dated from July 1977 
to January 1994, which had brief notations regarding the 
veteran's complaints of the various incidents of lower back 
pain.  There was no evidence of reports of diagnostic testing 
or studies that had been performed on the veteran within this 
time period.

At the December 2000 examination, the examiner noted that 
sitting caused the veteran more pain than standing and that 
the veteran was able to bend approximately 40 degrees from 
the waist before experiencing pulling and discomfort in his 
lower back.  The veteran was able to accomplish quad sets 
nicely, and that leg lifts while lying flat were negative, 
bilaterally.  Paraspinous musculature was tender only in the 
left thoracic area and bilateral lumbar area.  Physical 
examination further noted that while standing on one foot, 
the veteran seemed weaker on his left leg than his right, but 
that he was able to heel-toe with no problems.  The range of 
motion in the veteran's upper body with arms elevated and 
then behind the neck while stressing backwards did not cause 
the veteran any discomfort.  On both internal and external 
rotations of the right hip, there was no discomfort in the 
lower back; however, on the left, there was more low back 
discomfort internally than externally.  Finally, the 
veteran's gait was moderately slow with a mild limp, and that 
he holds his back in a slightly kyphotic position while 
sitting and walking.  X-ray results from December 2000 showed 
a mild straightening of the spine on the lateral view 
consistent with spasm.  There were also small anterior 
marginal osteophytes at L4-5.  Disc spaces were normal with 
intact posterior elements.

The diagnosis included a history of herniated vertebra disc 
with left radiculopathy.  The examiner concluded, "[i]n 
reviewing the file, I do not see any evidence of [the 
veteran] reporting any back problems while he was in the 
service.  As he is a tall gentleman, it is at least as likely 
as not this veteran's back condition is related to service."  

In a February 2002 statement in support of his case, the 
veteran contends that his service-connected knee disability 
is secondary to his back condition.  However, the medical 
evidence does not support this claim.  Additionally, in the 
same statement, the veteran contends that a "dead spot," or 
numb area of the left knee was reported in his service 
medical records, and that this "dead spot" is the result of 
his back condition.  There is no such notation in the 
veteran's service medical records.

In February 2003, the veteran submitted as evidence a 
statement from a former roommate and service comrade.  In 
this statement, the former roommate shared that he was aware 
that the veteran had experienced a sensation of numbness in 
the back of his leg, which would sometimes result in spasms.  
He also stated that the veteran's condition did not seem 
debilitating, but that it seemed to be a source of 
frustration and concern for the veteran.  Although the 
veteran's former roommate's statement is competent as to what 
was observed, there is no evidence of record that this 
roommate has the expertise to relate these observations to a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board finds that there is no supporting medical 
evidence for the former roommate's statement.  

Also in February 2003, the veteran submitted a statement from 
his wife regarding her observations.  The veteran's spouse, a 
physical therapist, relates the same history of ailments and 
a "dead spot," as does the veteran.  Her observations are 
probative as to symptomatology; however, her statement that 
the veteran's complained of numbness was related to problems 
with his low back are not probative as she relies generally 
on medical texts and did not know the veteran during his 
service.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Additionally, the wife's opinion does not acknowledge the 
veteran's post-service injuries.  

In April 2003, the RO forwarded the claims file to a VA 
physician to reevaluate and offer a nexus opinion.  After 
reviewing the entire claims file, the physician concluded 
that there was insufficient evidence available to state that 
the complaints of a "dead spot" were "in any way related 
to his low back as the initial onset of his back condition."  
Additionally, the physician stated that:  "[i]t should be 
noted that if indeed he had a numbness or dead spot in back 
of his left knee that this would be an L3 abnormality and it 
is clear that the only abnormality found was a slight L5 
versus S1 abnormality not felt to be significant."  This 
position is foreshadowed in a February 2003 statement from 
one of the veteran's treating VA physicians, "[f]or the 
patient to obtain dead spots around the knee, the L3 root 
would have to be affected. . . ."

Finally, the physician in April 2003 reviewed the entire 
claims file and concluded:

It is the opinion of this examiner based 
on review of all of the above information 
that there is no evidence to indicate 
that the veteran began having low back 
problems while in the military.  There is 
no evidence of complaint of low back pain 
either in his service medical records or 
upon d/c [discharge].  The first 
complaints of low back pain were due to 
physical strain associated with specific 
activities and on each occasion he was 
diagnosed with strain and in each case 
was an acute episode of muscle strain.  
There is insufficient evidence available 
to this examiner that the veteran's 
complaints of a dead spot in his left leg 
are in any way related to his low back as 
the initial onset of his back condition. 

Based on the medical evidence associated with the claims 
file, the lack of complaints or findings of a back disorder 
in service, and the chronology of the veteran's various post-
service injuries and treatment, the Board finds the 2003 VA 
medical opinion by a physician to be more probative than that 
of the opinion expressed by the PA in the December 2000 
examination.  As the PA from December 2000 substantiated the 
findings primarily on the veteran's account of his in-service 
symptoms and injuries, which are unsupported by the service 
medical records, that opinion lacks evidentiary support that 
the back condition was caused in service, or as a result of 
the veteran's height.  The PA's only reasoning is the 
veteran's reported history and his height, and does not take 
into consideration the evidence of the various other back 
injuries experienced by the veteran.  In contrast, the April 
2003 medical opinion by a physician accounts for all of the 
competent recorded evidence of record, which shows that the 
veteran experienced a series of low back injuries subsequent 
to service.

There is no record that the veteran complained of back pain 
or that a back disorder was diagnosed while in service.  
Moreover, in the April 2003 VA medical opinion, the physician 
stated that there "is no evidence to indicate that the 
veteran began having low back problems while in the 
military."  Additionally, the post-service medical treatment 
reports do not show any findings of a back disability 
developing within one year of the veteran's discharge from 
service, but only subsequent to documented postservice 
injuries.

A review of the evidence fails to show the onset of a back 
condition during the veteran's active service, or within one 
year of discharge from service, and the more probative 
medical evidence of record found no nexus between the current 
findings of the veteran's back disability and his military 
service.  Accordingly, service connection for a lower back 
disability is not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, the preponderance of 
the evidence is against the veteran's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



